DETAILED ACTION
This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Reject received on 10/13/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s Claim amendments filed on 10/13/2020 have been fully considered. Based on the claim amendments, previous 35 USC § 112, 102 and § 103 rejections are withdrawn. Examiner finds Claims 1-20 allowable.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-14 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 04/07/2020, is hereby withdrawn and s 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 15-20 have been rejoined.
Claims 1-20 are allowed.



EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed 10/13/2020, page. 8-15), as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umeda et al. (US 20070153021 A1) and Kondo et al. (US 10861420 B2; hereinafter “Kondo”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NILUFA RAHIM/Primary Examiner, Art Unit 2893